Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant Arguments pages 6-10, with respect to the rejection(s) of the independent claim(s) 1, 16 and 22, and the rejection(s) of the dependent claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Sudip K. Mitra (Registration No. 75,900) on 06/07/2022.
Please amend the Claims as follows:
	1.	(Currently Amended) A method, comprising:
providing a portable data access control system to a venue for a venue-centric event, the portable data access control system having a -portable local appliance and a portable network appliance, the portable local appliance having non-transitory storage media configured to store data, a processor, and communication functionality that allows the portable local appliance to communicate with the Internet and mobile communication devices associated with attendees of the venue-centric event via the portable network appliance; and
providing a data access control application for controlling access to data between a predetermined start time and a predetermined end time associated with the venue-centric event, the data access control application comprising computer-executable instructions stored in the non-transitory storage media of the portable local appliance that when executed by the processor of the portable local appliance perform steps comprising:
receiving- from a first remote server, over the internet, an encrypted set of first data items associated with a first authenticated event application and storing the encrypted set of first data items in the non-transitory storage media on the portable local appliance, the set of first data items subject to restricted access, wherein the first set of data items includes data items associated with audio-visual presentation software;
receiving from a second remote server, over the internet, an encrypted set of second data items, at least some of the second data items comprising third data items, which are the data items from the encrypted set of second data items that are not included in the encrypted set of first data items 
establishing a local wireless network with the portable network appliance, the local wireless network configured to route communications inside the venue between the mobile communication devices associated with attendees and the portable local appliance;  
receiving and validating a request for at least one of the second data items from the first authenticated event application, the request being received via the local wireless network after the predetermined start time and before the predetermined end time; 
communicating the requested at least one second data item to the first authenticated event application via the local wireless network, wherein the at least one second data item is encrypted during communication; 
wherein the executed machine-readable instructions perform the steps further comprising:
receiving via the local wireless network, fourth data items from mobile communications devices of a plurality of attendees of the venue-centric event and associated with registration information of the plurality of attendees; and
providing, via the local wireless network, the fourth data items to the first authenticated event application and the second authenticated event application.

2.	(Previously Presented) The method of claim 1 wherein the executed computer-executable instructions perform steps further comprising encrypting the set of first data items and the set of second data items.

3.	(Previously Presented) The method of claim 1 wherein the set of first data items are in a first format and the set of second data items are in a second format different from the first format.

4.	(Previously Presented) The method of claim 3 wherein the first and second formats are each selected from the group consisting of: JSON, XML, REST, SMTP, and IMAP.

5.	(Previously Presented) The method of claim 1 wherein the request for the at least one of the second data items from the first authenticated event application originates with a mobile communications device associated with an attendee of the venue-centric event.

6.	(Canceled).

7.	(Currently Amended) The method of claim 1 wherein the portable local appliance provides Internet access to the mobile communications devices of the plurality of attendees.

8.	(Currently Amended) The method of claim 1 wherein the executed computer-executable instructions perform the steps further comprising: 
receiving fourth data from microsensors associated with movement of a plurality of attendees of the venue-centric event, and
providing the fourth data to the first authenticated event application and the second authenticated event application.

9.	(Previously Presented) The method of claim 8 wherein the microsensors are embedded in badges worn by the attendees. 

10.	 (Previously Presented) The method of claim 1 wherein the executed computer-executable instructions perform the steps further comprising receiving a first key embedded in the set of first data items to confirm that the first authenticated event application is authenticated.

11.	(Previously Presented) The method of claim 1 wherein the executed computer-executable instructions perform the steps further comprising analyzing the sets of first and second data items to optimize communicating the requested at least one second data item to the first authenticated event application. 

12.	(Previously Presented) The method of claim 1 wherein the first authenticated event application is associated with an agenda for the venue-centric event.

13.	(Previously Presented) The method of claim 1 wherein the first authenticated event application is associated with a floorplan of a venue for the venue-centric event. 

14.	(Previously Presented) The method of claim 1 wherein the first authenticated event application is associated with registration of a plurality of attendees of the venue-centric event.

15.	(Previously Presented) The method of claim 1 wherein the first authenticated event application is associated with connecting a first attendee with a second attendee based on a common interest. 

16.	(Currently Amended) A system configured for controlling access to data between a predetermined start time and a predetermined end time, the data associated with a venue-centric event, the system comprising:
a portable network appliance configured to route communications inside a venue hosting the venue-centric event by establishing a local wireless network, the portable network appliance connected to an internet;
a portable local appliance having one or more hardware processors, communications functionality, and non-transitory storage media storing
establish a connection to the local wireless network of the portable network appliance;
receive from a first remote server, over the internet, an encrypted set of first data items associated with a first authenticated event application and storing the encrypted set of first data items on the non-transitory storage media storing of the portable local appliance, the set of first data items subject to restricted access, wherein the first set of data items includes data items associated with audio-visual presentation software;
receive from a second remote server, over the internet, an encrypted set of second data items, at least some of the second data items being different from the first data items, the set of second data items being associated with a second authenticated event application and storing the encrypted set of second data items on the non-transitory storage media storing of the portable local appliance, the set of second data items subject to restricted access, wherein the second set of data items include data items associated with a vendor of the venue-centric event, the data items from the set of second data items that that are not included in the encrypted set of first data items comprising third data items;
receive and validate a request for at least one of the third data items from the first authenticated event application, the request being received via the local wireless network after the predetermined start time and before the predetermined end time; and
communicate the requested at least one third data item to the first authenticated event application via the local wireless network, wherein the at least one third data item is encrypted during communicationand
wherein the executed machine-readable instructions perform the steps further comprising: 
receiving fourth data items from mobile communications devices of a plurality of attendees of the venue-centric event and associated with registration information of the plurality of attendees; and
providing the fourth data items to the first authenticated event application and the second authenticated event application.

17.	(Previously Presented) The system of claim 16 wherein the executed machine-readable instructions perform steps further comprising encrypting the set of first data items and the set of second data items.

18.	(Previously Presented) The system of claim 16, wherein the set of first data items are in a first format and the set of second data items are in a second format different from the first format.

19.	(Previously Presented) The system of claim 18, wherein the first and second formats are each selected from the group consisting of JSON, XML, REST, SMTP, and IMAP.

20.	(Previously Presented) The system of claim 16, wherein the request for at least one of the third data items originates with a mobile communications device associated with an attendee of the venue-centric event.

21.	(Canceled).

22.	(Previously Presented) A non-transient computer-readable storage medium of a portable local appliance having instructions embodied thereon, the instructions being executable by one or more processors of the portable local appliance to perform a method for controlling access to data between a predetermined start time and a predetermined end time, the data associated with a venue-centric event, the method comprising:
establishing a local wireless network with a portable network appliance, the local wireless network configured to route communications between mobile communication devices associated with attendees of the venue-centric event and the portable local appliance;  
receiving from a remote server, via an internet, an encrypted set of first data items, the encrypted set of first data items being associated with a first authenticated event application and storing the encrypted set of first data items on the portable local appliance, the encrypted set of first data items subject to restricted access, wherein the encrypted set of first data items include data items associated with a vendor of the venue-centric event;
receiving and validating a request for an encrypted set of second data items, at least some of the second data items being different from the first data items, the set of second data items being associated with second authenticated event application, wherein the second authenticated event application is associated with audio-visual presentation software, the data items from the set of second data items that that are not included in the encrypted set of first data items comprising third data items; 
receiving and validating a request for at least one of the third data items from the first authenticated event application, the request being received via the local wireless network after the predetermined start time and before the predetermined end time; and 
communicating the requested at least one third data item to the first authenticated event application via the local wireless network, wherein the at least one third data item is encrypted during communication; and
wherein the executed machine-readable instructions perform the steps further comprising:
receiving via the local wireless network, fourth data items from mobile communications devices of a plurality of attendees of the venue-centric event and associated with registration information of the plurality of attendees; and
providing, via the local wireless network, the fourth data items to the first authenticated event application and the second authenticated event application.

23.	(Canceled). 
Allowable Subject Matter
Claims 1-5, 7-20, and 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  First, Applicant’s arguments with respect to traversing the prior art of record are persuasive.  In addition, based on an updated search and further consideration, the Examiner finds that the claimed invention is patentably distinct based on the following additional rationale.
 Gilvar et al. (US Pre-Grant Publication No. 20100228602, hereinafter Gilvar) teaches a method, comprising: providing a portable data access control system to a venue for a venue-centric event, the portable data access control system having a -portable local appliance and a portable network appliance, the portable local appliance having non-transitory storage media configured to store data, a processor, and communication functionality that allows the portable local appliance to communicate with the Internet and mobile communication devices associated with attendees of the venue-centric event via the portable network appliance; and providing a data access control application for controlling access to data between a predetermined start time and a predetermined end time associated with the venue-centric event, the data access control application comprising computer-executable instructions stored in the non-transitory storage media of the portable local appliance that when executed by the processor of the portable local appliance perform steps comprising: wherein the first set of data items includes data items associated with audio-visual presentation software; wherein the second set of data items include data items associated with a vendor of the venue-centric event; establishing a local wireless network with the portable network appliance, the local wireless network configured to route communications inside the venue between the mobile communication devices associated with attendees and the portable local appliance; communicating the requested at least one second data item to the first authenticated event application via the local wireless network.   
  teaches receiving from a first remote server, over the internet, an encrypted set of first data items associated with a first authenticated event application and storing the encrypted set of first data items in the non-transitory storage media on the portable local appliance, the set of first data items subject to restricted access.  
  teaches receiving from a second remote server, over the internet, an encrypted set of second data items, at least some of the second data items being different from the first data items, the set of second data items being associated with a second authenticated event application and storing the encrypted set of second data items in the non-transitory storage media on the portable local appliance, the set of second data items subject to restricted access, receiving and validating a request for at least one of the second data items from the first authenticated event application, the request being received via the local wireless network after the predetermined start time and before the predetermined end time; wherein the at least one second data item is encrypted during communication.
 Gritsch (US Pre-Grant Publication No. 20160021159, hereinafter Gritsch) teaches receiving via the local wireless network, fourth data from mobile communications devices of a plurality of attendees of the venue-centric event and associated with registration information of the plurality of attendees.
The prior art of record fails to teach or suggest, individually or in combination, each and every limitation of the claimed invention, within the context of the claimed invention as a whole, as recited in Claims 1, 16, and 22.
Although Gilvar discloses a method, comprising: providing a portable data access control system to a venue for a venue-centric event, the portable data access control system having a -portable local appliance and a portable network appliance, the portable local appliance having non-transitory storage media configured to store data, a processor, and communication functionality that allows the portable local appliance to communicate with the Internet and mobile communication devices associated with attendees of the venue-centric event via the portable network appliance; and providing a data access control application for controlling access to data between a predetermined start time and a predetermined end time associated with the venue-centric event, the data access control application comprising computer-executable instructions stored in the non-transitory storage media of the portable local appliance that when executed by the processor of the portable local appliance perform steps comprising: wherein the first set of data items includes data items associated with audio-visual presentation software; wherein the second set of data items include data items associated with a vendor of the venue-centric event; establishing a local wireless network with the portable network appliance, the local wireless network configured to route communications inside the venue between the mobile communication devices associated with attendees and the portable local appliance; communicating the requested at least one second data item to the first authenticated event application via the local wireless network, Gilvar does not disclose a method, comprising: providing a portable data access control system to a venue for a venue-centric event, the portable data access control system having a -portable local appliance and a portable network appliance, the portable local appliance having non-transitory storage media configured to store data, a processor, and communication functionality that allows the portable local appliance to communicate with the Internet and mobile communication devices associated with attendees of the venue-centric event via the portable network appliance; and providing a data access control application for controlling access to data between a predetermined start time and a predetermined end time associated with the venue-centric event, the data access control application comprising computer-executable instructions stored in the non-transitory storage media of the portable local appliance that when executed by the processor of the portable local appliance perform steps comprising: receiving from a first remote server, over the internet, an encrypted set of first data items associated with a first authenticated event application and storing the encrypted set of first data items in the non-transitory storage media on the portable local appliance, the set of first data items subject to restricted access,  wherein the first set of data items includes data items associated with audio-visual presentation software; receiving from a second remote server, over the internet, an encrypted set of second data items, at least some of the second data items comprising third data items, which are the data items from the encrypted set of second data items that are not included in the encrypted set of first data items, the set of second data items being associated with a second authenticated event application and storing the encrypted set of second data items in the non-transitory storage media on the portable local appliance, the set of second data items subject to restricted access, wherein the second set of data items include data items associated with a vendor of the venue-centric event; establishing a local wireless network with the portable network appliance, the local wireless network configured to route communications inside the venue between the mobile communication devices associated with attendees and the portable local appliance; receiving and validating a request for at least one of the second data items from the first authenticated event application, the request being received via the local wireless network after the predetermined start time and before the predetermined end time; communicating the requested at least one second data item to the first authenticated event application via the local wireless network, wherein the at least one second data item is encrypted during communication;  wherein the executed machine-readable instructions perform the steps further comprising: receiving via the local wireless network, fourth data from mobile communications devices of a plurality of attendees of the venue-centric event and associated with registration information of the plurality of attendees; and providing, via the local wireless network, the fourth data to the first authenticated event application and the second authenticated event application.  Furthermore, the Examiner notes prior art teachings, such as Corbin, which teaches receiving from a first remote server, over the internet, an encrypted set of first data items associated with a first authenticated event application and storing the encrypted set of first data items in the non-transitory storage media on the portable local appliance, the set of first data items subject to restricted access; Marshall , which teaches receiving from a second remote server, over the internet, an encrypted set of second data items, at least some of the second data items being different from the first data items, the set of second data items being associated with a second authenticated event application and storing the encrypted set of second data items in the non-transitory storage media on the portable local appliance, the set of second data items subject to restricted access, receiving and validating a request for at least one of the second data items from the first authenticated event application, the request being received via the local wireless network after the predetermined start time and before the predetermined end time; wherein the at least one second data item is encrypted during communication; and Gritsch, which teaches receiving via the local wireless network, fourth data from mobile communications devices of a plurality of attendees of the venue-centric event and associated with registration information of the plurality of attendees.  However, the Examiner notes that the prior art does not properly disclose that the second data items comprising third data items, which are the data items from the encrypted set of second data items that are not included in the encrypted set of first data items and wherein the executed machine-readable instructions perform the steps further comprising: receiving via the local wireless network, fourth data from mobile communications devices of a plurality of attendees of the venue-centric event and associated with registration information of the plurality of attendees; and providing, via the local wireless network, the fourth data to the first authenticated event application and the second authenticated event application.
Thus, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious the claimed invention as a whole, without the usage of impermissible hindsight reasoning.
Claims 2-5, 7-15, and 17-20 are allowable based on at least on their depending from an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID TALAMINAEI whose telephone number is (571)270-3283. The examiner can normally be reached Flexible, M-F 7:30 -5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID TALAMINAEI/Examiner, Art Unit 2436                                                                                                                                                                                                        
/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436